Shelley Broader
October 26, 2015
Page -1-



Exhibit 10.1


[chicosfaslogo.jpg]






October 26, 2015


Shelley Broader
XXXXXXXXXX
XXXXX, XX XXX-XXX
Re:    Offer Letter
Dear Shelley:
I am pleased to offer you employment as Chief Executive Officer and President of
Chico’s FAS, Inc. (“Chico’s”). This letter sets forth the terms and conditions
of your employment with Chico’s commencing December 1, 2015. Your signature
where indicated signifies your acceptance of the following:
1)
Position. Your position will be as Chief Executive Officer and President
(collectively, “CEO”) of Chico’s FAS, Inc. You will be expected to devote your
full working time to the successful conduct of the business of Chico’s. In your
capacity as CEO, you will report directly to Chico’s FAS, Inc.’s Board of
Directors and will be the highest reporting officer in Chico’s. Your authority
and duties will be commensurate with those customarily exercised by the chief
executive officer of a company. Your specific duties will be determined by
Chico’s FAS, Inc.’s Board of Directors.

You may continue to serve on Raymond James Financial, Inc.’s Board of Directors.
Additionally, subject to the approval of Chico’s FAS, Inc.’s Board, you may
serve on one or more outside boards of directors or trustees for private
companies or charitable organizations.
2)
Compensation.

a)
Base Salary. For all services rendered by you to Chico’s during the period of
your employment, you shall receive base salary at a rate of $1,100,000 per year
(“Base Salary”), payable in accordance with Chico’s then existing payroll
practices, less such deductions as are authorized or required by law. Your Base
Salary shall be subject to periodic review on the same cycle as occurs with
other Chico’s senior executives with any future increases to be made at the
discretion of the Compensation and Benefits Committee of Chico’s FAS, Inc.’s
Board of Directors.


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200



--------------------------------------------------------------------------------

Shelley Broader
October 26, 2015
Page -2-





b)
Incentive Cash Bonus. Your Cash Bonus at Target is 150% of Base Salary. Actual
bonus may range from 0 - 175% of Target, contingent upon the achievement of
certain performance goals consistent with the goals for other Chico's executives
as established each year by the Compensation and Benefits Committee of Chico’s
FAS, Inc.’s Board of Directors. Company performance below established levels
will result in no bonus payout. Achievement of results at Threshold is 25% of
Target (37.5% of Base Salary). Achievement of results beyond Target may pay up
to 175% of Target. Payouts normally occur at or around the time of Chico’s
earnings release in early March. The terms of the bonus, including eligibility,
payouts and objectives, may be modified from time to time. For fiscal year 2015,
you are guaranteed a minimum incentive bonus of $275,000. For fiscal year 2016,
you are guaranteed a minimum bonus of $1,375,000 with a maximum bonus
opportunity of 175% of Target depending upon Chico’s overall financial results.
These guaranteed bonuses may not be modified without your consent.

3)
Equity Award. Following your commencement of employment with Chico’s, you will
receive an equity award designed to deliver approximately $6.5 million in value
on the grant date. The grant date will be March 1, 2016 and the grant price will
be the closing price of Chico’s FAS, Inc.’s stock on the grant date. The actual
number of shares awarded will depend on the share price on the grant date.
Approximately 50% of the equity award will be in the form of restricted stock
(“RSAs”). The restricted stock will vest over a 3-year period with one-third of
the restricted stock grant vesting on each anniversary of the grant date. The
balance of the equity award will be in the form of performance share units
(“PSUs”). The PSUs will also vest over a three-year period, contingent upon the
achievement of corporate financial objectives. You will have the opportunity to
earn between 0% - 150% of the target PSUs awarded with the actual number of PSUs
earned based on fiscal year 2016 RONA performance. If threshold RONA is not
achieved, no PSUs will be earned. If earned, the PSUs will vest over a 3-year
period with one-third of the earned PSUs vesting on each anniversary of the
grant date. All PSUs and RSAs are governed by and subject to the terms and
conditions of Chico’s FAS, Inc.’s 2012 Omnibus Stock and Incentive Plan, as
amended (“Stock Plan”). You will be eligible for future equity awards at the
discretion of the Compensation and Benefits Committee of the Chico’s FAS, Inc.
Board of Directors.

4)
Sign-On Cash Bonus. You will receive a $1,030,000 million bonus, less applicable
taxes, payable to you in a single, lump sum payment, but only if you establish
residency for you and your family within the United States, and relocate your
and your family’s residency to the Fort Myers, Florida area. Payment is due 30
days after both have occurred. You will be required to repay 100% of the cash
sign-on bonus if you resign employment with Chico’s without “Good Reason” (as
defined in Chico’s FAS, Inc. Executive Severance Plan, Effective March 1, 2008,
as amended (“Severance Plan”)) prior to the first anniversary of the date of
your initial employment with Chico’s. If you resign employment with Chico’s
without Good Reason after the first anniversary of the date of your initial
employment with Chico’s, but


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200



--------------------------------------------------------------------------------

Shelley Broader
October 26, 2015
Page -3-



prior to the second anniversary of the date of your initial employment with
Chico’s, you will be required to repay 50% of the cash sign-on bonus.
5)
Sign-On Grant of Restricted Stock. You will also receive a sign-on equity award
in the form of restricted stock designed to deliver approximately $3 million in
value on the grant date. The grant date will be the first business day of the
month after your employment commencement date and the grant price will be the
closing price of Chico’s FAS, Inc. stock on the grant date. The restricted stock
will vest over a 3-year period, with 25% of the restricted stock grant vesting
on the first anniversary of the grant date, 25% of the restricted stock grant
vesting on the second anniversary of the grant date, and the remaining 50% of
the restricted stock grant vesting on the third anniversary of the grant date.
The actual number of shares awarded will depend on the share price on the grant
date. Should you resign employment for “Good Reason” (as defined in the
Severance Plan), or be terminated without “Cause” (as defined by the Restricted
Stock Agreement for the Stock Plan), any unvested restricted stock provided in
this Paragraph shall become 100% vested. Except as otherwise provided in this
Paragraph, all restricted stock awards are governed by and subject to the terms
and conditions of the Stock Plan.

6)
Benefits. You will be entitled to participate in the various employee benefit
plans and policies (including paid time off and holidays, 401k, stock purchase,
health, life, and disability) which Chico’s may establish and modify from time
to time for the benefit of other Chico’s executive employees, if and when you
satisfy the eligibility requirements for such employee benefit plans and
policies. Chico’s retains the right to amend, modify or terminate any employee
benefits plans and policies in its sole discretion.

7)
Relocation Related Expenses. You will be relocating from Canada to the Fort
Myers, Florida area by July 31, 2016. In connection with that relocation,
Chico’s will reimburse you as follows:

a)
Relocation Expenses. Chico’s will reimburse you for relocation costs you incur
with respect to your move from Canada to Florida, based on Chico’s Tier 1
relocation policy and subject to repayment as described in such policy. In light
of the fact that you will be residing in Florida while your spouse and children
temporarily remain in Canada so that your children may complete the school year
already in progress, benefits outlined in the Tier 1 relocation policy will be
modified so that: (i) Temporary Living will be extended through July 31, 2016;
(ii) you will be provided up to 8 trips between Florida and Canada; and (iii) we
will cover expenses both for your move and for your spouse and children’s move,
if separate.

b)
Tax Preparation Services Reimbursement. You will be reimbursed for the cost of
preparation of your 2015 and 2016 Canadian and United States tax returns by your
tax accountant, which tax accountant will be approved by Chico’s.



c)
Mitigation of Taxes/Currency Exchange. Chico’s will reimburse you, grossed up
for any US taxes: (i) for amounts you are required to pay in Canada as income
tax


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200



--------------------------------------------------------------------------------

Shelley Broader
October 26, 2015
Page -4-



associated with the deemed distribution of assets at the time your and your
family’s residency in Canada is terminated; and (ii) in conjunction with the
sale of your personal residence in Canada: (A) for income tax liability, if any,
in the United States (and any state) because you are required to recognize
discharge of indebtedness income as a result of the exchange rate between the US
Dollar and the Canadian Dollar at the time of such sale, and (B) the loss to
you, in US Dollars, on the value of your down-payment because the Canadian
Dollar has decreased in value compared to the US Dollar between the date you
purchased the home and the date you sell it. The reimbursement payment under
this Paragraph will be net of any foreign tax credit utilized by you in the
United States based upon the sourcing of income as between United States and
Canada and will not exceed US$750,000.
8)
Severance. You will be a participant in, and eligible for benefits under, the
Severance Plan. For purposes of this offer letter, the definition of “Good
Reason” in Section 3.02(e) of the Severance Plan shall be deemed amended by
adding the following at the conclusion of the Section: “or (4) the Company’s
fraudulent, criminal or other serious misconduct which would have a material
adverse effect on the Company and which occurred prior to your becoming Chief
Executive Officer and President of the Company.” Furthermore, a “Change in
Control” as defined in the Stock Plan shall constitute “Good Reason” under
Section 3.02(e)(1) of the Severance Plan. Any modification of the Severance Plan
will not result in a lesser severance benefit to you, whether paid inside or
outside of the Severance Plan. Your rights under the Stock Plan, including but
not limited to your rights under Paragraph 5 hereof, will survive any separation
and release agreement entered into pursuant to Exhibit A of the Severance Plan.

9)
409A Compliance. Notwithstanding any provisions of this letter to the contrary
and, to the extent applicable, this letter shall be interpreted, construed, and
administered (including with respect to any amendment, modification, or
termination of the letter), in such a manner so as to comply with the provisions
of Code Section 409A and any related Internal Revenue Service guidance
promulgated thereunder. In addition, for purposes of this letter, each amount to
be paid or benefit to be provided to you pursuant to the letter, which
constitutes deferred compensation subject to Code Section 409A, shall be
construed as a separate identified payment for purposes of Code Section 409A.
Notwithstanding anything in this letter to the contrary, in the event that you
are a “specified employee” (as such term is defined in Section 409A(a)(2)(B)(i)
of the Code), to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, any payment due and payable
to you hereunder as a result of your severance from service with Chico’s shall
not be made before the date which is six (6) months after such severance from
service.





Chico’s is an at-will employer. That means that either you or Chico’s are free
to end the employment relationship at any time, with or without notice or cause.
By accepting our offer of employment, you acknowledge the at-will nature of our
relationship. Additionally, you represent that you are not a party to any
agreement that would bar or limit the scope of your employment with Chico’s.

Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200



--------------------------------------------------------------------------------

Shelley Broader
October 26, 2015
Page -5-



This letter contains the terms and conditions of our offer of employment to you
and supersedes and cancels any prior or contemporaneous written or verbal
agreements. This offer is valid until October 27, 2015, 5 p.m., Eastern Time. I
look forward to receiving your confirmation as soon as possible. Should you
accept this offer we would expect your start date to be on or before December 1,
2015.
Please indicate your acceptance of the above by signing below and returning to
my attention.
Sincerely,
/s/ David F. Walker


David F. Walker
Chairman, Board of Directors
Chico’s FAS, Inc.


Accepted By:    /s/ Shelley Broader
         Shelley Broader


Date:         10/27/2015
        

Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200

